Citation Nr: 0503600	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  00-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased (compensable) rating for 
adenocarcinoma of the prostate, status post transurethral 
resection of the prostate (TURP), for the purpose of awarding 
accrued benefits.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1967.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
The appellant subsequently perfected this appeal.  

The Board remanded this case in April 2001 and September 2003 
for additional development.  

In November 2003, the RO issued a statement of the case (SOC) 
regarding entitlement to nonservice-connected burial 
benefits.  The appellant did not perfect an appeal of this 
issue and it is not for consideration by the Board.  

A hearing at the RO was scheduled in December 2003.  The 
appellant canceled this hearing and requested that this case 
be forwarded to the Board for a final decision.  

The issue of service connection for the cause of the 
veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
appellant's appeal regarding her claim for accrued benefits.  

2.  At the time of his death in June 1997, the veteran had 
pending a claim of entitlement to an initial compensable 
evaluation for adenocarcinoma of the prostate, status post 
TURP.  

3.  Evidence of record at the date of the veteran's death 
includes laboratory findings of blood in the urine; objective 
evidence does not establish that the residuals of 
adenocarcinoma of the prostate, status post TURP, were 
manifested by renal dysfunction; urine leakage requiring the 
wearing of absorbent materials; daytime voiding interval 
between two and three hours or awakening to void two times 
per night; marked obstructive symptomatology; or urinary 
tract infection requiring long-term drug therapy or 
hospitalization.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
adenocarcinoma of the prostate, status post TURP, for accrued 
benefits purposes, are not met.  38 U.S.C.A. §§ 1155, 5121 
(West 2002); 38 C.F.R. §§ 3.321, 3.1000, 4.115a, 4.115b, 
Diagnostic Codes 7527, 7528.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2003, the RO sent the appellant a letter notifying 
her of her rights in the VA claims process.  She was notified 
of her and VA's respective obligations with regard to 
obtaining evidence and was informed of the evidence necessary 
to substantiate a claim for increase.  She was advised that 
VA will get VA records and any other medical records that she 
identified.  She was also advised to send information 
describing additional evidence or the evidence itself to the 
RO.  

The November 1999 SOC, the August 2002 supplemental statement 
of the case (SSOC), and the April 2004 SSOC, collectively 
notified the appellant of the laws and regulations pertaining 
to her claim for accrued benefits.  The August 2002 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist.  These documents also advised the appellant 
of the evidence of record, of the adjudicative actions taken, 
and of the reasons and bases for denial.  

Regarding VA's duty to assist, the Board notes that accrued 
benefits can only be awarded on the basis of the evidence in 
the file at the veteran's date of death.  See 38 C.F.R. 
§ 3.1000(a) (2004).  "Evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the veteran's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.  38 C.F.R. § 3.1000(d)(4) (2004).  The 
appellant has not identified additional evidence that was in 
VA's possession before the date of death that needs to be 
associated with the claims folder.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death, may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2004).  

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 104, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § ____) recently amended § 5121(a) by repealing the 
2-year limit on accrued benefits so that a veteran's survivor 
may receive the full amount of award for accrued benefits.  
This provision, however, applies only to death occurring on 
or after the date of enactment, December 16, 2003.  

Applications for accrued benefits "must be filed within one 
year after the date of death."  38 U.S.C.A. § 5121(c) (West 
2002).  In her September 1997 notice of disagreement 
concerning the denial of her application for burial benefits, 
the appellant raised an "informal" claim for Dependency and 
Indemnity Compensation (DIC) benefits.  Although a formal 
claim for accrued benefits was not received until June 30, 
1999, the Board observes that a claim for DIC is deemed to 
include a claim for any accrued benefits.  See 38 C.F.R. 
§ 3.152(b) (2004).  Consequently, this requirement is 
satisfied.  

In February 1997, the RO awarded service connection for 
adenocarcinoma of the prostate due to Agent Orange exposure 
and assigned a noncompensable evaluation effective November 
7, 1996.  The veteran disagreed with the assigned evaluation.  
A SOC was issued in March 1997 and the veteran submitted a 
Form 9 in April 1997.  In June 1997, the veteran passed away.  
Thus, the veteran had a claim for increase pending at the 
time of his death.  

In determining entitlement to accrued benefits, the Board is 
limited to the evidence in the file at the date of death.  
Private medical records from Dr. Carillo show that the 
veteran was seen from approximately October 1988 to September 
1994 for various complaints including nocturia.  Records from 
Dr. Yulian show the veteran was seen in May 1995 and had 
previously been evaluated for prostatitis by Dr. Carillo.  In 
June 1995, urinalysis was reported as within normal limits 
and urine culture was negative.  Notes dated in February 1996 
indicate the veteran underwent cystoscopy which revealed a 
prostatic obstruction.  The veteran subsequently underwent 
TURP.  

The claims folder contains various records from Hospital 
Interamericano Medicina Avanzada (HIMA) dated prior to the 
veteran's death.  On review, the Board cannot determine 
whether these were of record at the time of the veteran's 
death or were received shortly thereafter.  Thus, resolving 
any reasonable doubt, the Board will consider these records, 
which show that the veteran was hospitalized with heart 
problems in October 1996.  During this hospitalization, he 
underwent a urology consultation because small blood was 
found on urinalysis.  On physical examination, there was no 
discharge and the veteran was voiding spontaneous.  The 
veteran was cleared by urology for full anti-coagulation.  

The veteran underwent a VA general medical examination in 
January 1997.  He reported that he was diagnosed with 
adenocarcinoma of the prostate Grade IV at HIMA in March 
1996.  Prior to surgery, he had been suffering from prostate 
problems since 1988 with narrowing associated with diminished 
strength of the urinary stream and nocturia times 2-3.  He 
had also been suffering from frequent urinary tract 
infections.  He eventually underwent transurethral 
prostatectomy.  He had not had any treatment since the 
surgery.  He reportedly had a CT scan of the abdomen after 
the surgery with no abnormal or metastatic prostatic lesions 
being reported.  

On physical examination, the prostate was not significantly 
enlarged.  Diagnoses included transurethral prostatectomy and 
adenocarcinoma of the prostate Grade IV by history.  

A March 1997 statement from the veteran's private urologist, 
Dr. Yulian, indicates the veteran was a patient of his since 
May 1995 due to prostatitis.  Cystoscopy in February 1996 
revealed prostatic obstruction.  In March 1996, testing 
revealed adenocarcinoma of the prostate Grade IV (2+2).  The 
tumor was present in two prostatic chips.  On follow up and 
on observation, the patient was doing well up to his last 
appointment in August 1996.  

In his March 1997 notice of disagreement, the veteran 
indicates that he could not attend further urological follow 
up because of his heart condition.  He reported that during 
the October 1996 urology consultation he was informed that he 
needed additional prostate biopsy.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  



Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The RO evaluated the veteran's adenocarcinoma of the prostate 
pursuant to Diagnostic Code 7528, which provides for an 
initial 100 percent rating for malignant neoplasms of the 
genito-urinary system.  A Note to this provision indicates 
that following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local reoccurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2004).  

The veteran underwent surgery in approximately March 1996.  
His claim for service connection was received in November 
1996, more than six months following his surgery and the 
record does not contain evidence of reoccurrence or 
metastasis.  The veteran was never awarded the 100 percent 
evaluation and therefore, the reduction provisions are not 
for application.  Accordingly, the Board will rate the 
veteran's disability based on residuals.  

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8 mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular warrants a 100 percent evaluation.  Renal 
dysfunction with persistent edema and albuminuria with BUN 40 
to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion warrants an 80 percent 
evaluation.  Renal dysfunction with constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101 warrants a 60 percent evaluation.  Renal 
dysfunction with albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101 warrants a 30 percent evaluation.  
Renal dysfunction with albumin and casts with history of 
acute nephritis; or, hypertension non-compensable under 
Diagnostic Code 7101 warrants a noncompensable evaluation.  
38 C.F.R. § 4.115a (2004).  

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructed voiding.  Where there is continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times a day, a 60 percent evaluation is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times a day.  A 20 percent evaluation 
is warranted where the disorder requires the wearing of 
absorbent materials that must be changed less than 2 times 
per day.  Id.  

For a rating based on urinary frequency, a 40 percent 
evaluation is warranted when there is a daytime voiding 
interval less than one hour, or awakening to void five or 


more times per night.  A 20 percent evaluation is warranted 
when there is a daytime voiding interval between one and 
three hours, or, awakening to void three to four times per 
night.  A 10 percent evaluation is warranted for a daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night.  Id.  

For a rating based on obstructed voiding, a 30 percent 
evaluation is warranted for urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
evaluation is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post void 
residuals greater than 150 cc.; (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable evaluation is warranted for 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.  Id.  

Diagnostic Code 7527 is also potentially for application and 
provides that prostate gland injuries, infections, 
hypertrophy, postoperative residuals are rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2004).

Recurrent symptomatic urinary tract infection requiring 
drainage/frequent hospitalization (greater than 2 times per 
year), and/or requiring continuous intensive management 
warrants a 30 percent evaluation.  Urinary tract infection 
requiring long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management 
warrants a 10 percent evaluation.  38 C.F.R. § 4.115a (2004).

A review of the evidence of record at the date of the 
veteran's death indicates that a private urologist had 
followed him since approximately 1988 for prostatitis 


and other complaints.  At the January 1997 VA examination, 
the veteran reported that prior to his surgery he had 
diminished strength of his urinary stream, nocturia 2-3 
times, and frequent urinary tract infections.  Private 
medical records confirm these complaints prior to surgery.  

The record at the date of the veteran's death contains few 
objective findings regarding the residuals of his prostate 
surgery.  The veteran reported that he could not get further 
treatment related to his prostate due to other medical 
conditions.  The Board acknowledges that the record contained 
laboratory findings of blood in the urine and/or red blood 
cells.  The veteran was on anticoagulation therapy and even 
assuming that the hematuria was related to the veteran's 
service-connected prostate disability, the record does not 
contain evidence of diagnosed renal dysfunction.  Further, 
following surgery, there is no evidence of urine leakage 
requiring the wearing of absorbent materials; daytime voiding 
between two and three hours or awakening to void two times 
per night; or marked obstructive symptomatology.  There is 
also no evidence of post-surgical urinary tract infections 
requiring long-term drug therapy or hospitalizations.  
Overall, the evidence suggests the veteran was doing well 
with regard to his prostate surgery and was not receiving 
additional treatment for this disability beyond follow-up.  
 
Based on the evidence of record on the date of his death, the 
Board concludes that the criteria for a compensable 
evaluation for service-connected adenocarcinoma of the 
prostate, status post TURP, were not met or more nearly 
approximated.  The Board has also considered whether the 
veteran is entitled to a staged rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  It is the Board's opinion, 
however, that at no time during the relevant period has the 
veteran's service-connected prostate disability warranted a 
compensable rating.  

As the preponderance of the evidence is against the claim for 
accrued benefits based on an increased rating, the doctrine 
of reasonable doubt is not for application and the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2004).  

A review of the objective evidence of record does not 
establish that the veteran was frequently hospitalized for 
his service-connected adenocarcinoma of the prostate or that 
it had a marked interference with his employment beyond that 
contemplated in the schedular standards.  Accordingly, 
referral for an extraschedular evaluation, for accrued 
benefits purposes, is not warranted.  See VAOPGCPREC 6-96 
(1996).  


ORDER

A compensable evaluation for adenocarcinoma of the prostate, 
status post TURP, for accrued benefit purposes, is denied.  


REMAND

The appellant contends that the veteran's service-connected 
disability of adenocarcinoma of the prostate contributed to 
his death.  

Pursuant to the Board's September 2003 remand, in September 
2004, the RO requested records from HIMA.  Records were 
subsequently received from this facility, but on review, 
belong to an individual other than the veteran.  

On the authorization for release of records, the appellant 
indicated that the veteran passed away in the emergency room.  
The Certificate of Death indicates the veteran was dead on 
arrival at the hospital.  On review of the claims folder, it 
appears that some records from HIMA were previously 
submitted.  These include the veteran's October 1996 
hospitalizations for myocardial infarction and pulmonary 
embolism, but do not appear to include any emergency room 
records from the date of death.  It is unclear whether the 
veteran received any treatment on that date; however, records 
of emergency room treatment, if any, on the date of death are 
relevant to the appellant's claim for service connection for 
the cause of the veteran's death and should be obtained.  

Thus, the Board finds that an additional attempt should be 
made to obtain the veteran's treatment records from HIMA.  
See 38 C.F.R. § 3.159(c)(1) (2004); see Stegall v. West, 11 
Vet. App. 268 (1998) (a remand by the Board confers on a 
veteran (or claimant), as a matter of law, the right to 
compliance with the remand orders, and the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand).  

Accordingly, this case is REMANDED as follows:

1.  The RO should request the veteran's 
medical records from HIMA, to include any 
records of emergency room treatment on 
the date of death.  All records obtained 
should be associated with the claims 
folder.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


